Citation Nr: 1114108	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served for over 27 years prior to his retirement from active duty in May 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A September 2010 rating decision granted the Veteran service connection for degenerative disc disease of the lumbar spine.  Accordingly that claim is no longer in appellate status before the Board. 


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied reopening of the Veteran's claim of service connection for arthritis of the knees.

2.  Evidence received since the October 2001 rating decision includes favorable nexus statements, and this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for arthritis of the knees.

3.  The Veteran's arthritis of the knees developed as a result of the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service connection for arthritis of the knees has been received, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for establishing service connection for arthritis of the knees have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Because the Board has determined that entitlement to the benefits sought is warranted, any failure to notify and/or develop the issue on appeal cannot be considered prejudicial to the Veteran.

II.  New and Material Claim

The Veteran's claim for service connection for arthritis of the knees was denied by an unappealed November 1995 rating decision.  In an unappealed October 2001 rating decision the RO declined to reopen the Veteran's claim for service connection for arthritis of the knees.  Except as provided 38 U.S.C.A. § 5108, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the October 2001 unappealed rating decision the pertinent evidence of record included the Veteran's service treatment records, an April 1995 VA medical examination report, and TRICARE medical records.  The record did not contain any medical opinion relating the Veteran's arthritis of the knees to service.  The newly submitted evidence includes a February 2009 statement from a private physician and a November 2010 statement from a TRICARE physician, both attributing the Veteran's arthritis of the knees to service.  As the newly received statements provide evidence of a nexus, which was not of record prior to the last final rating decision, it is material to the Veteran's claim.  Because new and material evidence has been received, the claim of service connection for arthritis of the knees is reopened.  

III.  Merits of Claim

The Veteran testified in October 2010 that he worked in aircraft maintenance and that he was crawling on his knees for a good 12 hours a day.  He stated that after 1988 he had frequent pain in the knees, but that he stopped going for treatment because they would just give him 800 milligrams of Motrin and tell him that there was not much they could do for him.  

The service treatment records do reveal that the Veteran injured his left knee playing football in October 1967 and that he injured his right knee playing football in August 1968.  The Veteran was treated several times in August 1986 for complaints of right knee pain and swelling and was noted to have bursitis of the right knee.

On VA examination in April 1995 the Veteran reported a long history of soreness and stiffness involving his knees.  The examiner noted early osteoarthritic changes on the medial joint line of both knees.  

In a February 2009 letter, Daniel Boyle, D.O., noted that the Veteran had left knee trauma in 1967 and that the Veteran had had bursitis of the right knee.  Dr. Boyle stated that the arthritic changes in both the Veteran's knees began in 1986.

The Veteran was afforded another VA examination of the knees in May 2009.  The examiner opined that the Veteran's current knee conditions were unrelated to service and stated that the current radiographic changes of the Veteran's knees were minimal and were expected for a man of the Veteran's size and age. 

In November 2010 the Veteran was examined by a physician through TRICARE.  The diagnosis was osteoarthritis of the knees.  The examiner opined that his osteoarthritis of the knees was related to his duties and injuries during service.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection basically means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such duty, was aggravated therein.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms at discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease process diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally means medical, or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases such as arthritis may be presumed to have been incurred during service if they become disabling to a compensable degree of 10 percent or more within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309.

In this case the Board finds the greater weight of the evidence supports the Veteran's claim.  Although there is a May 2009 VA opinion against the Veteran's claim, there are two medical opinions in support of the Veteran's claim.  Furthermore, the Veteran complained of bilateral knee pain during service and he complained of a long history of bilateral knee pain at his April 1995 VA examination, less than a year after discharge from service.  The Board finds the Veteran's testimony regarding knee pain during service and ever since service to be credible.  As pointed out by the Veteran, he spent 27 years in the Air Force involved in aircraft maintenance, which was hard on the knees.  Because the Board finds that the Veteran's testimony is credible and because the Board finds that the greater weight of the medical evidence supports the Veteran's claim, service connection for arthritis of the knees is warranted.  


ORDER

New and material evidence having been received, the claim of service connection for arthritis of the knees is reopened.

Service connection for arthritis of the knees is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


